Celebrezze, J.,
dissenting. Pursuant to R. C. 1901.34, a city law director has the clear legal duty to prosecute all criminal cases brought before the municipal court for his locality. However, this court has repeatedly stated that proceedings brought under R. C. 4511.191 are civil and administrative in nature. See State v. Starnes (1970), 21 Ohio St. 2d 38; Kettering v. Baker (1975), 42 Ohio St. 2d 351; Andrews v. Turner (1977), 52 Ohio St. 2d 31. Proceedings brought under R. C. 4507.40, on the issue of the suspension of driving privileges, are also clearly civil in nature. Therefore, because R. C. 1901.34 does not mandate that a city law director represent the Registrar in civil proceedings, I must disagree with the decision reached by the majority herein. I would deny the writ of mandamus.
W. Brown and Locher, JJ., concur in the foregoing dissenting opinion.